222 Pa. Superior Ct. 233 (1972)
Commonwealth
v.
Johnson, Appellant.
Superior Court of Pennsylvania.
Argued June 16, 1972.
September 15, 1972.
Before WRIGHT, P.J., WATKINS, JACOBS, HOFFMAN, SPAULDING, CERCONE, and PACKEL, JJ.
Robert F. Simone, for appellant.
James D. Crawford, Deputy District Attorney, with him Milton M. Stein, Assistant District Attorney, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
*234 OPINION BY HOFFMAN, J., September 15, 1972:
This case presents the issue of whether a trial judge subjects an appellant to double jeopardy when he sentences appellant to a prison term of eight to twenty years, after appellant has violated a three-year term of probation, originally imposed in lieu of sentencing.
In view of Commonwealth v. Cole, 222 Pa. Superior Ct. 229, 824 A. 2d 222 (1972), we hold that appellant was not placed in double jeopardy, and therefore, the order of the lower court is affirmed.